Citation Nr: 1521230	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-33 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a bilateral shoulder condition.

4.  Entitlement to service connection for a right ankle condition.

5.  Entitlement to service connection for a left ankle condition.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for neuropathy of the bilateral lower extremities.

8.  Entitlement to service connection for a persistent rash.  

9.  Entitlement to service connection for a bilateral knee condition.

10.  Entitlement to service connection for a bilateral hip condition.

11.  Entitlement to service connection for vertigo.

12.  Entitlement to service connection for a psychiatric condition, to include stress, depression, and posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1992, including a tour of duty in the Southwest Asia Theater of Operations.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran submitted a timely October 2009 notice of disagreement (NOD) to the October 2008 rating decision.  He was provided a statement of the case (SOC) on February 8, 2010, which informed him that he must file his appeal (VA Form 9) within 60 days from the date of the SOC or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action appealed.  A review of the records shows that he did not file a formal appeal within the allotted time frame. 

The Veteran was provided a VA examination for his lower back condition and a VA audiology examination hearing loss and tinnitus in March 2010.  He was provided a July 2010 supplemental statement of the case (SSOC) which addressed service connection for hearing loss only.  The SSOC stated that service connection for tinnitus and the lower back condition was established and the Veteran would receive separate notification regarding those issues.  The SSOC further stated that, "the issues of service connection for sleep disorder, bilateral shoulder condition, right ankle condition, left ankle condition, headaches, neuropathy, persistent rash, bilateral knee condition, bilateral hip condition, vertigo, and stress/depression remain on appeal."

The Veteran submitted a July 2010 claim "to reopen" the issues of service connection for bilateral hearing loss, sleep disorder, bilateral shoulder condition, right ankle condition, left ankle condition, tinnitus, headaches, neuropathy, persistent rash, bilateral knee condition, bilateral hip condition, vertigo, and stress/depression.  In August 2010, the RO provided him with a notice letter explaining that new and material evidence was required to reopen the claims.  Then in December 2010, the RO issued a corrective letter which stated that the August 2010 letter was sent in error, and that "all issues claimed are on appeal."

Although the Veteran did not submit a timely Form 9 following the February 2010 SOC, in Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) distinguished the issues of a timely notice of disagreement (NOD) versus a timely Substantive Appeal and held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of a Veteran's claim.  In Percy, the Court specifically found that, because the RO had never addressed the issue of timeliness in the SOC, and because the Veteran was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted his appeal.  Here, the RO indicated to the Veteran in the July 2010 SSOC and the December 2010 letter that all of the claimed issues were still on appeal.  Thus, the Board has accepted jurisdiction of the issues listed above.

The issue of entitlement to service connection for PTSD was denied by the RO a February 2015 rating decision.  Although the Veteran has not appealed that decision, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision).  Accordingly, as the Veteran already had a claim for stress and depression pending, the Board has recharacterized the issue to encompass any possible psychiatric disorder.  

The issues of service connection for bilateral hearing loss, a sleep disorder, headaches, a persistent rash, a bilateral shoulder condition, a right ankle condition, a left ankle condition, a bilateral knee condition, a bilateral hip condition, neuropathy of the bilateral lower extremities, and stress and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Currently diagnosed vertigo was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for vertigo have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.309(a), 3.384 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2014).  The Board is granting the claim for service connection vertigo.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for Vertigo

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that he has vertigo that was incurred during active duty service.  He served in the United States Air Force for twenty years, which included several years of work on the flight line.  He states that his first episode of vertigo was in 1990, and that he has continued to experience vertigo since separation.  

His service treatment records confirm that he had an episode of vertigo in April of 1990, during active duty service.  The April 1990 note indicates that the Veteran has had previous dizzy spells during service.  

An October 2001 private treatment note assessed "serious otitis media, positional vertigo, and longstanding disequilibrium."  A December 2003 note shows that the Veteran complained of ringing in his ears and difficulty balancing.  A history of military noise exposure was also noted.  A January 2004 private treatment record shows that the Veteran has had several episodes of vertigo and notes that the Veteran had hazardous noise exposure in service.  The note also shows a current diagnosis of tinnitus, for which he is service-connected.  

A Veteran is competent to describe observable symptoms such as feeling dizzy.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that his current vertigo had its onset in service is competent and credible.  Additionally, private treatment records show that he has continued to seek treatment for vertigo since separation, and indicate that vertigo may be related to noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for vertigo is warranted.

ORDER

Service connection for vertigo is granted.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c) and (d) (2014).

Service Connection for Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as a result of acoustic trauma in service.  Given his twenty year military career, which included working on the flight line without adequate hearing protection, acoustic trauma in service is conceded.  The most recent audiology examination of record is dated in July 2010, and shows that the Veteran does not have a hearing loss disability for VA purposes.  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's March 2015 Informal Hearing Presentation states that his representative was never afforded an opportunity to review the results of the March 2010 VA audiology examination.  Additionally, the Veteran stated in his July 2010 formal appeal that his hearing loss has worsened.  In light of the length of time since the last audiology examination, the conceded acoustic trauma in service, and the Veteran's allegations that his hearing acuity continues to worsen, the Board finds that a new VA audiology examination must be provided.  

Service Connection for Headaches and a Persistent Rash

The Veteran contends that he currently experiences headaches and a rash on his legs.  He asserts that these conditions have been present since his period of active duty service in the Persian Gulf region.  An April 1975 service treatment record shows that he had a rash on his shoulder and neck.  The record does not show any treatment or diagnoses for either condition after service; however, he asserts that the conditions occur intermittently.  Accordingly, the Board finds that a VA examination must be provided to determine if he has a currently diagnosed headache or skin condition due to service, or if he has an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to his Persian Gulf War service.

Service Connection for a Bilateral Shoulder Condition, a Right Ankle Condition, a Left Ankle Condition, a Bilateral Knee Condition, and a Bilateral Hip Condition

In a May 2008 statement, the Veteran explained that his MOS often required him to lift heavy equipment.  His work on the flight line required him to spend a lot of time working on his feet and his knees.  He states that the stress on his musculoskeletal system, over the course of his 20 year military career, caused him to develop shoulder, ankle, knee, and hip conditions.  Service treatment records show that he complained of right ankle pain in April 1985, and that he sprained his left ankle in April 1990.  Private treatment records show that he has been treated for several musculoskeletal problems, including knee and ankle pain; however, the record does not reflect whether he has a current diagnosis for any of the claimed conditions and, if so, whether such diagnosis is related to service.  

Service Connection for Neuropathy of the Bilateral Lower Extremities

The record reflects that the Veteran has a current nerve condition affecting his bilateral lower extremities.  The condition has been diagnosed as spinal radiculopathy and chronic inflammatory demyelinating polyneuropathy (CIDP).  An April 2007 private treatment note indicates that it may be related to his service connected spine condition, while a September 2007 private treatment note opines that it could be a genetic condition.  In light of the various diagnoses and unknown etiology of the nerve condition, the Veteran must be provided with a VA examination.  

Service Connection for a Sleep Disorder and a Psychiatric Condition 

The Veteran contends that he has current sleep and psychiatric disorders that are related to service.  In June 1998, he complained of nocturia, but a private examination was negative for prostate cancer.  A December 2003 private treatment notes shows complaints of insomnia.  In a May 2008 statement, he related his insomnia to stress and depression.  In a February 2008 statement, he described several in-service incidents which caused him distress.  He stated that certain smells remind him of events in service and cause anxiety and insomnia.  A January 2015 VA PTSD examination shows a diagnosis of generalized anxiety disorder (GAD), while an October 2001 private treatment note shows an assessment of "situational anxiety with possible GAD and recently diagnosed panic attacks, provisional."  Neither the VA PTSD examiner nor the private examiner offered an opinion as to the etiology of the Veteran's psychiatric condition.  In light of the current diagnosis of GAD, which the Veteran has related to events in service, the Board finds that a VA examination with nexus opinion must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA audiology examination with an appropriate VA examiner to assist in determining whether the Veteran has a hearing loss disability for VA purposes, and if so, whether it is related to service.

The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss disorder is related to service.  The examiner is advised that in-service acoustic trauma has been conceded, and thus, he or she should accept as true the Veteran's report of in-service noise exposure. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  Arrange for the Veteran to undergo a VA examination in order to assist in determining the current nature and etiology of any currently diagnosed headache or skin conditions.  The examiner should note all reported symptoms related to the Veteran's claimed conditions.  The examiner should specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity.  If there are known diagnostic entities to which the Veteran's complaints are attributable, the examiner should offer an opinion, with respect to each disability, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability was incurred or aggravated as a result of active service.  

If any of the Veteran's claimed symptoms cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service. 

The VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions.

3.  Arrange for the Veteran to undergo a VA musculoskeletal examination to assist in determining the current nature and etiology of any currently diagnosed bilateral shoulder condition, right ankle condition, left ankle condition, bilateral knee condition, and bilateral hip condition.  The examiner should be requested to:

a).  identify by diagnosis any musculoskeletal condition currently shown, and;

b.)  render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any of the claimed conditions are related to service.  

c) If any of the Veteran's claimed symptoms cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

4.  Arrange for the Veteran to undergo a VA nerves examination to assist in determining the current nature and etiology of any currently diagnosed bilateral lower extremity nerve condition.  The examiner should be requested to:

a).  identify by diagnosis any nerve condition currently shown;

b).  render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the claimed nerve condition is related to service, and;

c).  render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the claimed nerve condition is related to the service-connected lumbar spine condition. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

5.  Arrange for the Veteran to undergo a VA psychiatric examination to assist in determining the current nature and etiology of the currently diagnosed GAD and insomnia.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that GAD and insomnia and any other diagnosed psychiatric disabilities are related to service.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.   

6.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


